ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “a hit-direction frequency domain converter to convert the signals based on the range direction frequency into signals based on a velocity and a range direction frequency so that a target Doppler frequency belongs to a same velocity bin number independently of variations in frequencies of the transmission signals; a correlator to perform correlation processing on the signals output from the hit-direction frequency domain converter using a reference signal corresponding to a velocity corresponding to transmission frequencies of the plurality of transmission radars and a velocity bin number and generating signals based on the velocity separated for each of the transmission frequencies of the plurality of transmission radars and a range after correlation; an integrator to integrate the signals output from the correlator with a target arrival angle candidate and generating a band-synthesized signal based on the velocity and the range after correlation”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 2-13 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-13 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648